Citation Nr: 1718177	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a left leg and knee disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.  He had additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August 2009 and November 2016 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Board finds additional action is required as to the issues on appeal prior to appellate review.  

With regard to the claimed eye disability, the Board finds that the most recent VA examination provided to the Veteran in March 2016 to be incomplete.  In that examination report, the examiner diagnosed glaucoma, chronic retinal detachments, and pseudophakia, and after a review of the medical history and conducting an in-person examination, concluded that those conditions were less likely than not caused by any incident or injury of the Veteran's active service.  The examiner noted that while the Veteran claimed that his eye conditions were a later onset effect of an in-service head injury, that incident was not related to the current diagnosis.  The examiner explained that any eye or vision issues during service seemed to have been acute, with the Veteran's separation examination noting 20/20 normal vision, to include the Veteran's own report of medical history, as normal vision.  The examiner noted that after service, the medical evidence was silent on any eye or vision issues until more than a decade later, in the 1990s. 

The Board finds that the VA examiners rationale to be incomplete.  Specifically, the examiner did not consider of the Veteran's lay statements that he had eye and vision problems prior to the initial diagnosis in the early 1990s.  During a hearing before the undersigned, the Veteran noted explicitly that he had eye and vision issues as early as 1982, only a few years after service, to include symptoms such as cloudy vision, headaches, and decreased vision.  The Veteran noted he used bifocals prior to the initial diagnosis in the 1990s, and also failed a vision test for a driver's license twice prior to that time.  The Board finds that the Veteran's testimony and lay statements to be credible, as those comments of the initial onset of the eye disability are consistent throughout the appeals.  Therefore, as the March 2016 VA examiner did not explicitly discuss consideration of the lay statements in the rationale, the Board finds that opinion to be incomplete, and remand is required for the VA to fulfill the duty to assist. 

With regard to the claim for service connection for a right arm disability, to include a torn tendon, the Board finds that the most recent examination opinion regarding the etiology of the Veteran's claimed right arm condition is incomplete.  Specifically, the examiner expressed an inability to conclude any nexus between the Veteran's current right arm disability, and his service-connected right ankle disability.  While the examiner noted that disability was not due to any injury or incident of active service, a secondary opinion with regards to the Veteran's claimed fall, due to a service-connected right ankle disability, was not provided.  Therefore, remand is required to obtain another opinion with regard to secondary service connection. 

A November 2016 rating decision denied claims for a higher rating for service-connected right ankle and right wrist disabilities, and also denied service connection for a claimed left leg disability.  In March 2017, the Veteran filed a notice of disagreement to that rating decision.  No statement of the case addressing that claim has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to increased ratings for right ankle and right wrist disabilities, and service connection for a left leg disability.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of those claims. If a timely substantive appeal is received, return the case to the Board.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Schedule the Veteran for a VA eye examination.  The examiner must review the available record, including a July 1975 service report showing right eye edema, and must note that review in the report.  The examiner should diagnose all eye disabilities.  For each eye disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that eye disability was present in service or is etiologically related to active service.  All necessary examinations, studies, or testing should be accomplished.  The examiner must explicitly address the Veteran's credible claim that he started having blurry vision, cloudiness, and headaches, as early as 1982 after service.  The Board finds those statements to be credible and competent. 

4.  Schedule the Veteran for a VA examination to address whether it is at least as likely as not (50 percent or greater probability) that he has a right arm disability that is proximately due to a service-connected disability, including as a result of a fall or falls due to a service-connected disability.  The examiner must review the available record and must note that review in the report.  All necessary examinations, studies, or testing should be accomplished.  The examiner is to assume the Veteran's fall was due to the service-connected right ankle disability, and that the right ankle disability caused the reported fall.  The examiner is asked to explicitly address whether such a fall could have, or is at least as likely as not (50 percent or greater probability) to have caused or aggravated a current right arm disability. 

5.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


